United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3878
                                   ___________

Richard F. Stanford,                 *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Jo Anne B. Barnhart, Commissioner of *
Social Security,                     *     [UNPUBLISHED]
                                     *
            Appellee.                *
                               ___________

                          Submitted: June 5, 2003
                              Filed: June 27, 2003
                                   ___________

Before BOWMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Richard F. Stanford appeals the District Court’s1 order affirming the denial of
disability benefits for certain periods from 1997-99. The narrow issue on appeal is
whether medical insurance premiums that Stanford paid should have been deducted
from his earnings for purposes of determining whether he engaged in substantial
gainful activity (SGA) during the periods at issue. We have carefully reviewed the


      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
statutory and regulatory provisions regarding SGA—as well as Social Security Ruling
83-33, which is the Commissioner’s interpretation of those provisions, see Chevron
U.S.A. Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842-44 (1984)—as well
as the Commissioner’s application of those provisions to the undisputed facts, see
Smith v. Sullivan, 982 F.2d 308, 311 (8th Cir. 1992) (noting de novo review of the
law as applied to undisputed facts). Contrary to Stanford’s contention, the District
Court’s opinion reflects that it applied the appropriate standard of review, and we
agree with its analysis of the issues Stanford raised. Accordingly, we affirm. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-